COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Anne Moreland Dorai v. Suri Dorai

Appellate case number:    01-12-00308-CV

Trial court case number: 11-DCV-190567

Trial court:              387th District Court of Fort Bend County

       It is ordered that Anne Moreland Dorai’s motion for rehearing is denied.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Date: May 31, 2013